UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS Kilroy Realty Corporation (the “Company”) is filing this current report on Form 8-K to provide a summary of certain United States federal income tax considerations that supersedes, in its entirety, each section entitled “Material Federal Income Tax Considerations” or "United States Federal Income Tax Considerations" contained in the Company’s registration statements remaining effective as of, and filed prior to, the date of this report. The following is a general summary of the material United States federal income tax considerations related to our election to be taxed as a REIT and the material United States federal income tax considerations anticipated to be material to holders of our capital stock. This summary is for general information only and is not tax advice. The information in this summary is based on current law, including: • the Internal Revenue Code of 1986, as amended, or the Code; • current, temporary and proposed Treasury regulations promulgated under the Code; • the legislative history of the Code; • current administrative interpretations and practices of the Internal Revenue Service, or IRS; and • court decisions; in each case, as of the date of this Current Report on Form 8-K, or Form 8-K. In addition, the administrative interpretations and practices of the IRS include its practices and policies as expressed in private letter rulings that are not binding on the IRS except with respect to the particular taxpayers who requested and received those rulings. Future legislation, Treasury regulations, administrative interpretations and practices and/or court decisions may adversely affect the tax considerations contained in this discussion. Any such change could apply retroactively to transactions preceding the date of the change. We have not requested, and do not plan to request, any rulings from the IRS concerning our tax status as a REIT, and the statements in this Form 8-K are not binding on the IRS or any court. Thus, we can provide no assurance that the tax considerations contained in this summary will not be challenged by the IRS or will be sustained by a court if so challenged. This summary does not discuss any state, local or foreign tax considerations. You are urged to consult your tax advisors regarding the tax consequences to you of: • the issuance of common stock or cash in exchange for common units of Kilroy Realty, L.P., or our operating partnership; • the acquisition, ownership and sale or other disposition of our capital stock, including the federal, state, local, foreign and other tax consequences; • our election to be taxed as a REIT for federal income tax purposes; and • potential changes in the applicable tax laws. Taxation of the Company General.
